NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


MARK DOUGLAS, DOC #289305,                  )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D18-3083
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed May 24, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Lee County; Margaret O. Steinbeck, Judge.



PER CURIAM.

             Affirmed.



LaROSE, C.J., and MORRIS and SALARIO, JJ., Concur.